Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-130822 Commission on April 9, 2009 Registration No. 811-08582 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 5 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account I of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: 60 days after filing pursuant to paragraph (b) of Rule 485 X on May 1, 2009 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred Variable and Fixed Annuity Contracts PART A ING Life Insurance and Annuity Company and its Variable Annuity Account I Retirement Master Supplement dated May 1, 2009 to the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information, each dated May 1, 2009 The following information updates and amends certain information contained in your variable annuity Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information (SAI). Please read it carefully and keep it with your current Contract Prospectus, Contract Prospectus Summary and SAI for future reference. 1. Effective in July and August certain funds offered through your contract will be reorganized into other funds as follows: Effective after the close of business on July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING American Century Large Company Value Portfolio ING T. Rowe Price Equity Income Portfolio ING Neuberger Berman Partners Portfolio ING Oppenheimer Main Street Portfolio ING Russell TM Large Cap Index Portfolio ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap Growth Index Portfolio Accordingly, effective after the close of business on July 17, 2009 investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows: Class S of the ING T. Rowe Price Equity Income Portfolio will automatically be added to your contract and all existing account balances invested in the ING American Century Large Company Value Portfolio (S Class) will automatically become investments in the ING T. Rowe Price Equity Income Portfolio (Class S). All existing account balances invested in the ING Neuberger Berman Partners Portfolio (S Class) and all existing account balances invested in the ING Oppenheimer Main Street Portfolio (Class S) will automatically become investments in the ING Russell TM Large Cap Index Portfolio (Class I). Class I of the ING Russell TM Large Cap Growth Index Portfolio will automatically be added to your contract and all existing account balances invested in the ING Van Kampen Capital Growth Portfolio (I Class) will automatically become investments in the ING Russell TM Large Cap Growth Index Portfolio (Class I). As a result of the reorganizations, effective after the close of business on July 17, 2009 all references to the Disappearing Portfolios in the Contract Prospectus, Contract Prospectus Summary and SAI are hereby deleted. Effective after the close of business on August 7, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING AllianceBernstein Mid Cap Growth Portfolio ING Russell TM Mid Cap Growth Index Portfolio ING Growth and Income Portfolio II ING Growth and Income Portfolio ING Opportunistic LargeCap Growth Portfolio ING Opportunistic LargeCap Portfolio ING Index Plus International Equity Portfolio ING International Index Portfolio X.130822-09 1 of 2 May 2009 Accordingly, effective after the close of business on August 7, 2009 investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows: Class S of the ING Russell TM Mid Cap Growth Index Portfolio will automatically be added to your contract and all existing account balances invested in the ING AllianceBernstein Mid Cap Growth Portfolio (Class S) will automatically become investments in the ING Russell TM Mid Cap Growth Index Portfolio (Class S). All existing account balances invested in the ING Growth and Income Portfolio II (Class S) will automatically become investments in the ING Growth and Income Portfolio (Class I). All existing account balances invested in the ING Opportunistic LargeCap Growth Portfolio (Class I) will automatically become investments in the ING Opportunistic LargeCap Portfolio (Class I). All existing account balances invested in the ING Index Plus International Equity Portfolio (Class I) will automatically become investments in the ING International Index Portfolio (Class I). As a result of the reorganizations, effective after the close of business on August 7, 2009 all references to the Disappearing Portfolios in the Contract Prospectus, Contract Prospectus Summary and SAI are hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolio after the date of the reorganization will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Customer Service Center at: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-262-3862 See also the Transfers section of your Contract Prospectus or the Investment Options section of your Contract Prospectus Summary for further information about making allocation changes. More information about the funds available through your contract, including information about the risks associated with investing in these funds, can be found in the current prospectus and SAI for that fund. You may obtain these documents by contacting us at our Customer Service Center noted above. 2. Effective after the close of business on July 17, 2009 or August 7, 2009, as applicable, the following information regarding the new funds made available in July and August as noted above is added to Appendix III  Description of Underlying Funds. Investment Fund Name Adviser/Subadviser Investment Objective(s) ING Variable Portfolios, Inc.  ING Investments, LLC Seeks investment results (before ING Russell TM Large Cap fees and expenses) that correspond Growth Index Portfolio Subadviser: ING Investment to the total return of the Russell Management Co. Top 200 Growth Index. ING Variable Portfolios, Inc.  ING Investments, LLC Seeks investment results (before ING Russell TM Mid Cap Growth fees and expenses) that correspond Index Portfolio Subadviser: ING Investment to the total return of the Russell Management Co. Midcap Growth Index. ING Investors Trust  ING T. Directed Services LLC Seeks substantial dividend income Rowe Price Equity Income as well as long-term growth of Portfolio Subadviser: T. Rowe Price capital. Associates, Inc. 3. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change as a result of the reorganization. Therefore, there will be no change to the hypothetical examples shown in the Contract Prospectus. Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), One Orange Way, Windsor, CT 06095-4774, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. X.130822-09 2 of 2 May 2009 ING Life Insurance and Annuity Company Variable Annuity Account I Retirement Master CONTRACT PROSPECTUS - MAY 1, 2009 Contracts. The contracts described in this prospectus are group deferred variable and fixed annuity contracts issued by ING Life Insurance and Annuity Company (the Company). Prior to January 1, 2006, the contracts were issued by ING Insurance Company of America (IICA). On December 31, 2005, IICA merged with and into the Company, and the Company assumed responsibility for all of IICAs obligations under the contracts. See The Company for information about the merger of IICA with and into the Company. The contracts are intended to be used as funding vehicles for certain types of retirement plans that qualify for beneficial tax treatment and/or provide current income reduction under certain sections of the Internal Revenue Code of 1986, as amended (Tax Code). Why Reading This Prospectus is Important. Before you participate in a contract through your retirement plan, you should read this prospectus. It provides facts about the contract and its investment options. Plan sponsors (generally your employer or a trust) should read this prospectus to help determine if the contract is appropriate for their plan. Keep this document for future reference. Table of Contents page 3 Investment Options. The contracts offer variable investment options and a fixed interest option. When we establish your account(s), the contract holder, or you if permitted by the plan, instructs us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts and plans, or in some states. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account I (the separate account), a separate account of the Company. Each subaccount invests in one of the mutual funds (funds) listed on the next page. Earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Fixed Interest Option. The fixed interest option available under the contracts is the Fixed Plus Account. Except as specifically mentioned, this prospectus describes only the variable investment options. However, we describe the Fixed Plus Account in an appendix to this prospectus. Risks Associated with Investing in the Funds. Information about the risks of investing in the funds is located in the Investment Options section on page 10 of this prospectus and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the fund prospectuses for future reference. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. Getting Additional Information. You may obtain the May 1, 2009 Statement of Additional Information (SAI) free of charge by indicating your request on your enrollment materials, by calling the Company at 1-800-262-3862 or by writing us at the address listed in the Contract Overview - Questions: Contacting the Company section of this prospectus. You may also obtain an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (SEC) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-130822. The SAI table of contents is listed on page 44 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC, nor any state securities commission, has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The contracts are not offered for sale in the state of New York. PRO.130822-09 CONTRACT PROSPECTUS - MAY 1, 2009 (CONTINUED) The Funds AIM Mid Cap Core Equity Fund ING International Value Portfolio (Class I) ING T. Rowe Price Capital Appreciation (Class A) ING Janus Contrarian Portfolio (Class S) Portfolio (Class S) AIM V.I. Capital Appreciation Fund ING JPMorgan Emerging Markets Equity ING T. Rowe Price Diversified Mid Cap (Series I) Portfolio (Class S) Growth Portfolio (S Class) AIM V.I. Core Equity Fund (Series I) ING JPMorgan Mid Cap Value Portfolio ING T. Rowe Price Growth Equity Alger Green Fund (Class A) (S Class) Portfolio (I Class) Amana Growth Fund ING JPMorgan Small Cap Core Equity ING Templeton Foreign Equity Portfolio Amana Income Fund Portfolio (Class S) (I Class) American Century® Inflation-Adjusted Bond ING Legg Mason Partners Aggressive ING Templeton Global Growth Portfolio Fund (Investor Class) Growth Portfolio (I Class) (Class S) Artisan International Fund (Investor Shares) ING Lord Abbett Affiliated Portfolio ING Thornburg Value Portfolio (I Class) BlackRock Mid Cap Value Opportunities (Class I) ING UBS U.S. Large Cap Equity Fund (Class A) ING Marsico Growth Portfolio (Class S) Portfolio (I Class) Calvert Social Balanced Portfolio ING Marsico International Opportunities ING U.S. Bond Index Portfolio Columbia Mid Cap Value Fund (Class A) Portfolio (Class S) (Class I) EuroPacific Growth Fund (Class R-4) ING MFS Utilities Portfolio (Class S) ING Van Kampen Capital Growth Evergreen Special Values Fund (Class A) ING MidCap Opportunities Portfolio Portfolio (Class I) Fidelity® VIP Contrafund® Portfolio (Class I) ING
